Case 2:20-cv-01808-BRM-JAD Document 5 Filed 09/17/20 Page 1 of 4 PageID: 28




NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

                               :
LILLIE MAE WILLIAMS,           :
                               :                      Case No. 2:20-01808 (BRM) (JAD)
                Plaintiff,     :
                               :
          v.                   :                                     OPINION
                               :
UNITED STATES OF               :
HOUSING AND DEVELOPMENT (HUD), :
                               :
                Defendant.     :
                               :

MARTINOTTI, DISTRICT JUDGE

       Before the Court is Plaintiff Lillie Mae Williams’s (“Plaintiff”) Complaint (ECF No. 1),

Application to Proceed In Forma Pauperis (“IFP”) (ECF No. 4).

       When a non-prisoner seeks to proceed IFP under 28 U.S.C. § 1915, the applicant is required

to submit an affidavit that sets forth his assets and attests to the applicant’s inability to pay the

requisite fees. See 28 U.S.C. § 1915(a); Stamos v. New Jersey, Civ. A. No. 095828 (PGS), 2010

WL 457727, at *2 (D.N.J. Feb. 2, 2010), aff’d, 396 F. App’x 894 (3d Cir. 2010) (“While much of

the language in Section 1915 addresses ‘prisoners,’ section 1915(e)(2) applies with equal force to

prisoner as well as nonprisoner in forma pauperis cases.”); Roy v. Penn. Nat’l Ins. Co., No. 14–

4277, 2014 WL 4104979, at *1 n.1 (D.N.J. Aug. 19, 2014) (citations omitted). The decision

whether to grant or to deny the application should be based upon the economic eligibility of the

applicant, as demonstrated by the affidavit. See Sinwell v. Shapp, 536 F.2d 15, 19 (3d Cir. 1976).

       Having reviewed Plaintiff’s IFP application, the Court finds leave to proceed IFP is

warranted and the application is GRANTED. Therefore, the Court is required to screen Plaintiff’s
     Case 2:20-cv-01808-BRM-JAD Document 5 Filed 09/17/20 Page 2 of 4 PageID: 29




 Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Having review Plaintiff’s filings and having

 declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons

 set forth below and for good cause appearing, Plaintiff’s Complaint is DISMISSED.

I.     LEGAL STANDARD

          Under the Prison Litigation Reform Act (“PLRA”), district courts are required to review

 civil actions in which a litigant proceeds in forma pauperis. See 28 U.S.C. § 1915(e)(2)(B); Stamos

 v. New Jersey, Civ. A. No. 095828 (PGS), 2010 WL 457727, at *2 (D.N.J. Feb. 2, 2010), aff’d,

 396 F. App’x 894 (3d Cir. 2010) (applying § 1915 to nonprisoners). When reviewing such actions,

 the PLRA instructs courts to dismiss cases that are at any time frivolous or malicious, fail to state

 a claim on which relief may be granted, or seek monetary relief against a defendant who is immune.

 Id. “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.

 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil

 Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v.

 Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

          Because Plaintiff is proceeding in forma pauperis, the applicable provisions of the PLRA

 apply to the screening of his Complaint. “To survive a motion to dismiss, a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 555 (2007)). “A pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the

 elements of a cause of action will not do.’” Id. In order to survive a dismissal for failure to state a

 claim, a complaint must allege “sufficient factual matter to show that the claim is facially

 plausible.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal quotation

 omitted). “A claim has facial plausibility when the plaintiff pleads factual content that allows the



                                                        2
      Case 2:20-cv-01808-BRM-JAD Document 5 Filed 09/17/20 Page 3 of 4 PageID: 30




   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

   Iqbal, 556 U.S. at 678. Furthermore, while pro se pleadings are liberally construed, they “still must

   allege sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc.,

   704 F.3d 239, 245 (3d Cir. 2013).

II.      DECISION

             On February 19, 2020, Plaintiff filed his Complaint against defendant United States of

      Housing and Development (“Defendant”). (ECF No. 1.) Plaintiff alleges Defendant failed to start

      Plaintiff’s Section 8 Rental Assistance and failed to respond to Plaintiff’s complaints. The specific

      allegations in support of Plaintiff’s claims, however, are not clear.

             Plaintiff contends her “body is on some kind of hazardous illegal equipment that causes

      pain and suffering and difficulty walking” and she “cannot see who is operating this equipment . . .

      and operated by members of criminal organizations that uses my personal social security

      number . . . and my professional health care license.” (ECF No. 1 at 4.) She asks this Court to “find

      out the reasons my body is on this illegal equipment that causes pain and sufferings and difficulty

      walking” and “who give the defendants etc. permission to use my personal social security number

      in fraud and criminal operations.” (ECF No. 1 at 4.)

             Plaintiff fails to assert specific factual allegations in support thereof and fails to allege

      Defendant’s involvement. Therefore, Plaintiff fails to state a claim upon which relief can be

      granted, and the Complaint is dismissed.

      III.   CONCLUSION

             For the reasons set forth above, Plaintiff’s Complaint is DISMISSED WITHOUT

   PREJUDICE in its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim upon




                                                             3
Case 2:20-cv-01808-BRM-JAD Document 5 Filed 09/17/20 Page 4 of 4 PageID: 31




which relief can be granted. Plaintiff has 30 days to file a final amended complaint curing the

deficiencies addressed herein. An appropriate Order follows.



Date: September 17, 2020                                   /s/Brian R. Martinotti
                                                           BRIAN R. MARTINOTTI
                                                           UNITED STATES DISTRICT JUDGE




                                                   4
